                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA,                )
                                         )
           Plaintiff,                    )
                                         )
v.                                       )                4:19CR102
                                         )
OKEMI MON LAWTON,                        )
                                         )
                Defendant.               )

                                   MINUTE ORDER

      Defendant’s First Motion to Suppress (Doc. 33) and the Government’s Motion to Strike

Defendant’s Motion to Suppress (Doc. 36) are DISMISSED.

      Oral argument was held regarding the defendant’s Amended Motion to Suppress (Doc.

42) and that motion was TAKEN UNDER ADVISEMENT.

      SO ORDERED this 31st day of October 2019.




                              _______________________________________________
                              ______
                                  _ _______________________
                                                        __ ____
                                 MAGISTRATE
                              US MAAGIST
                                       S RATE JUDGE CHCHRISTOPHER
                                                        HRI
                                                         R ST         L. RAY
                              SOUTHERN DISTRICT OF GEORGIA
